Matter of Tanay R. S. (Robert S.--Tanay M.) (2014 NY Slip Op 08032)





Matter of Tanay R. S. (Robert S.--Tanay M.)


2014 NY Slip Op 08032


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2013-10900
 (Docket No. B-20569-12)

[*1]In the Matter of Tanay R. S. (Anonymous). St. Vincent's Services, petitioner-respondent;
andRobert S. (Anonymous), respondent-appellant; Tanay M., respondent-respondent.


Wingate, Kearney & Cullen, LLP, Brooklyn, N.Y. (Allyson L. Stein and Richard J. Cea of counsel), for petitioner-respondent.
Chas Budnick, Brooklyn, N.Y., for respondent-appellant.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Judith Stern of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Ann E. O'Shea, J.), dated October 30, 2013. The order granted that branch of the petition which sought a determination that the father's consent to the adoption of the subject child was not required pursuant to Domestic Relations Law § 111.
ORDERED that on the Court's own motion, the notice of appeal from the order is deemed to be an application for leave to appeal from the order, and leave to appeal is granted (see Family Ct Act § 1112[a]); and it is further,
ORDERED that the order is affirmed, without costs or disbursements.
In this proceeding pursuant to Social Services Law § 384-b to terminate the mother's parental rights on the ground of permanent neglect, the Family Court's determination that the father's consent to the adoption of the subject child was not required was supported by clear and convincing evidence (see Matter of Janelle C. [Sean R.], 88 AD3d 787, 787). The father failed to meet his burden of establishing that he maintained substantial and continuous or repeated contact with the child through the payment of support and either regular visitation or other communication with the child (see Domestic Relations Law § 111[1][d]; Matter of Seasia D., 10 NY3d 879, 880; Matter of Angelina J. [Frantz J.], 112 AD3d 932, 932-933; Matter of Julian J.C. [Juan C.], 96 AD3d 937, 938; Matter of Martin V.L. [Martin L.], 88 AD3d 714, 715).
The father's remaining contentions are improperly raised for the first time on appeal.
RIVERA, J.P., SKELOS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court